ACCEPTED
                                                                                                    03-13-00790-CV
                                                                                                            6711349
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               8/28/2015 5:31:22 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                    No. 03-13-00790-CV

T. Mark Anderson,                                   §             IN THE THIRD
                                                                           FILED IN
as co-executor of the estate of                     §                    3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
Ted Anderson, and                                   §
                                                                         8/28/2015 5:31:22 PM
Christine Anderson,                                 §                      JEFFREY D. KYLE
as co-executor of the estate of                     §                            Clerk
Ted Anderson, Appellants                            §
                                                    §
v.                                                  §             COURT OF APPEALS
                                                    §
Richard T. Archer, David                            §
B. Archer, Carol Archer                             §
Bugg, John V. Archer,                               §
Karen Archer Ball, and                              §
Sherri Archer, Appellees                            §             AUSTIN, TEXAS

                                 MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF THIS COURT:

        Movant Gerald D. McFarlen, respectfully moves the Court to enter an order permitting

his withdrawal as attorney of record for Hugh Long, Defendant herein, and in support show:

1.      This motion is based on good cause in that movant’s physical, mental or psychological

condition materially impairs movant’s fitness to represent Appellants/Cross-appellees. Tex.

Discip. R. 1.15 (a)(2). This withdrawal is not sought for delay only but that justice may be

done.

                                    NOTICE TO CLIENT

        2.     You do not have to agree to this motion. If you wish to contest the withdrawal

of Gerald D. McFarlen and the Law Office of Gerald D. McFarlen, P.C., as your attorney of

record, you should file a response to the motion and serve a copy on the undersigned.
                           CERTIFICATE OF CONFERENCE

     3.       Movants have conferred with counsel for Appellees/Cross-appellants in this

action; and they are opposed.


     4.      Pursuant to Tex. R. Civ. P. 10, movants certify to the following:

             a.     On August 28, 2015, movant delivered a true copy of this motion to T.
                    Mark Anderson by email and telefax;
             b.      By this motion, and by teleconference, Appellees have been notified of
                    their right to object to this motion;
             c.     The last known address of Appellants/Cross-appellees is c/o T. Mark
                    Anderson, 519 Everhart Rd., Corpus Christi, TX 78404.
             d.     This matter is set for oral argument on Wednesday, September 2, 2015.


     5.      Appellants/Cross-appellees are not opposed to this motion, but are requesting a

reasonable time to retain and prepare new counsel for submission. A motion for continuance

is being filed contemporaneously with this motion.

     6.      For the reasons given above, Movant respectfully urges the Court to grant this

Motion to Withdraw.

                                                   Respectfully submitted,
                                                   THE LAW OFFICE OF
                                                   GERALD D. MCFARLEN, PC
                                                   28 Fabra Oaks Road
                                                   Boerne, TX 78006
                                                   Phone: (830) 331-8554
                                                   Fax: (210) 568-4305
                                                   Email: gmcfarlen@mcfarlenlaw.com


                                                   BY: /s/ Gerald D. McFarlen
                                                        GERALD D. McFARLEN
                                                        State Bar No. 13604500

                                                   ATTORNEYS               FOR        CROSS
                                                   APPELLEES
                         CERTIFICATE OF SERVICE


       I do hereby certify that on the 28th day of August, 2015, a true and correct
copy of the foregoing motion was furnished to all counsel of record in accordance
with the Texas Rules of Civil Procedure.

      .
      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15th Street, Suite 975
      Austin, Texas 78701
      ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                      /s/ Gerald D. McFarlen
                                      GERALD D. McFARLEN